Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasvoda et al. (US Pat. 6,196,668).

            Gasvoda et al.  disclose in Figures 1-9D a printing device comprising:
           Regarding claim 1, a cartridge (14) having a casing for storing liquid (ink) (Figure 1); and
 an attachment unit (12, 26) configured to attach the cartridge (14), wherein the cartridge (14) has a hollow needle (92) that connects with the attachment unit (12, 26) (Figures 1 and 7).
           Regarding claim 2, wherein as a valve spring mechanism that prevents liquid from leaking to the outside, the attachment unit (12, 26) has:
      - a first valve (118);
     - a first seal member (120) that seals a connecting unit (12, 26) between the cartridge (14) and
the attachment unit (12, 26) in a case where the cartridge (14) is attached (Figure 7); and 
       - a first coil spring (116) (Figure 7).
         Regarding claim 13, wherein a base end (72) that is one of two ends of the needle (92) and closer to the casing is communicated with the casing and in a case where the cartridge (14) is attached to the attachment unit (12, 26), liquid stored in the casing flows in order of the base end, a tip (94) that is one end of the needle (92) and not the based end, and the attachment unit (12, 26) (Figure 7).
          Regarding claim 14, wherein the needle (92) is arranged inside a space that is formed in a case where corner portions of an external shape of the cartridge are connected (Figure 7).
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,732,751; US Pat. 7,008,050; US Pat. 7,784,923) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
        
         Claims 3-12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing apparatus comprising a valve spring mechanism that prevents liquid from leaking to the outside, a needle has a second valve; a second seal; and a second coil spring in the combination as claimed.

          Claim 15 is allowed because none of the prior art references of record teaches a printing apparatus comprising: a cartridge having a casing for storing liquid ; and an attachment unit configured to attach the cartridge, wherein the cartridge has a first valve, a first seal member, and a first coil spring as a first valve spring mechanism that prevents liquid from leaking to the outside and the attachment unit has a second valve , a second seal member, and a second coil spring as a second valve spring mechanism that prevents liquid from leaking to the outside.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
  
         If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853